McLennan, P. J. (dissenting):
The material facts, which are not in dispute, are stated with sufficient detail in the opinion tif brother Kruse. As therein suggested, the important question to be determined upon this appeal *488' is: Did the testator by the 4th paragraph of his will create a single trust or five independent trusts, it being conceded that if only one trust was created all the provisions of such 4th paragraph are void and that the testator died intestate as to all,the property sought to be disposed of under such paragraph ?
The 1st clause of such 4th paragraph is as follows:
• “Fourth. .1 give arid bequeath all the rest, residue and remainder of my estate, if any, to be paid out as set forth in this paragraph of this, my last will and testament, equally to such of my sisters, Amanda F. Parkhurst, Waty A. Hodgerney, Rebecca J. Dairymple, Fanny M. Tyler and Mary B. Draper, as are living at the time of my death. I hereby direct my executor, hereinafter named, to convert my estate which has not been disposed of by this will, into money and deposit the same in banks or trust companies paying interest on deposits, and to pay therefrom monthly to such of said sisters named, in this paragraph of this will as are living at the time of my death the sum of forty dollars to each until such monies and interest aré fully paid out to them.”
In the next clause of such 4th paragraph it is provided as follows:s “In-case one or more of my sisters named in this paragraph of my will shall survive me, but shall die before said fund is fully paid out, then in that case from that time on, I direct my executor hereinafter riamed to pay to the heir or heirs of such sister, except the heir or heirs of iriy sister Amanda F. Parkhurst, the monthly sum of forty dollars until' said fund is fully paid out; it being my intention and direction that the said heir or heirs, except the heir or heirs of Amanda F. Parkkurst, shall be substituted in the place of said sister, and receive the-said sister’s payment of forty dollars per month,, and said forty dollars per month shall be divided among the heir or heirs of such sister in the proportion prescribed by law for the division of personal property among heirs of a deceased person. And in that event to that end', 1 hereby give and. bequeath to such heir or heirs the. sum or sums which he or ■ they shall be entitled to receive under this fourth paragraph óf my last will and testament, except the heir or heirs of Amanda F. Parkhurst as stated above.”
There can be no doubt — indeed' it - is conceded — that the testator’s residuary estate was bequeathed to his executor to be dis*489posed of in the manner above directed. Was such directed disposition void because it prevented the distribution of the corpus of the trust fund or residuary estate for more than two lives in being and in violation of the statutes relating to perpetuities \
Concededly, if force and effect is to be given to all the provisions of paragraph 4, it is void, because clearly it provides that such forty dollars per month made up of income and principal shall be paid to each of the testator’s sisters during their natural lives ; ánd in case one of such sisters dies leaving issue, such amount shall be paid to such issue, share and share alike. So that it is apparent that if force and effect be given to all the provisions of such paragraph 4, the trustee might be required to retain the corpus of the trust at least until the youngest child of the sister last deceased had reached its majority, which, of .course, would be in violation of the statutes against perpetuities.
It is urged that the last clauses or provisions of paragraph 4 may be disregarded and that it may be held that the will is susceptible of the interpretation that the testator intended that his residuary estate should be divided into as many trust estates as he had sisters living at the time of his death, and that the forty dollars per month specified should be paid to each during their lives respectively, and that upon the death of each or any of them the amount of her share not received by or paid to her during her lifetime may be regarded as unbequeathed assets, to be distributed to the heirs and next of kin of the testator the same as if no will had been made by him.
Of course, it is well settled by authority that the intention of a testator should have a very material bearing in determining the validity of any provision of his. will. It, however, is equally well settled that such testator, no matter what his intention, cannot make a will in conflict with the laws of the State. But as to the intention of the testator in this case: Did he not intend that in case, of the deatli of one of his five sisters who survived him, her children, if any, should receive one-fifth of the trust estate less what she had 'received or been paid during her lifetime ? I think there is no warrant for any other assumption as to his intention, because such is his expressed declaration. He said, in substance, to his executor: “ Pay to each one of my sisters who may survive me forty dollars *490per month, during her lifetime or until such time as the principal and interest of such trust fund is exhausted, and in case one of my sisters; shall die before; said estate is exhausted leaving' issue her surviving, pay to them such forty dollars per month share and share . alike.”
'., It seems to me that the result of the decision of á majority of the Court, as outlined in the prevailing opinion is to construe the will in question, in such manner as to thwart the express intention of the ' testator in respect to the’ disposition of liis. property. I fail to find in the will, any warrant for the proposition that the testator intended that in case either or any of his sisters died before their interest in the trust estate was exhausted; such interest should be regarded as the unbequeathed propérty of the testator. Unless there was' such intention of the testator, and - it can be. sustained under, the provisions of the statute, the' disposition which he sought to. make of his property tinder paragraph Í of his will is void.
As was said by Judge Martin in Herzog v. Title Guarantee & Trust Co. (177 N. Y. 86): “The intent -to be discovered is not whether he intended to make a valid disposition of' his estate, but what1 provisions lie in fact intended to make. When that is. found, it,is for the court to determine whether such intended provisions are valid or otherwise.” The duty of the court, as the learned' judge further and appositely, remarked, “is not to make a new will or codicil to carry out some supposed but undisclosed purpose. * ' * * The duty- of the court is to interpret, not to construct.”
The appellant is in effect asking this court to make a new will for the testator and one entirely different from what he intended as expressed in the will which lie purported to make. As before said, he gave his residuary estate to his executor as trustee to be paid out •to his five sisters who survived him at the rate- of forty dollars per mouth to each,'and that upon the death of either, such executor or trustee should continue to pay such forty dollars' per -month to the ' children of such deceased sister share and share alike. Tlierb is no ’ suggestion in' the will of an- intention on the part of the testator that in case of the death of one of such sisters, although leaving issue, the balance of her interest in such estate should go to the heirs of the testator as unbequeathed assets. All the .provisions of the will relating to this question , are included. in one paragraph and *491each is dependent upon the other. It is impossible, as it. seems to me, to construe one independent of the other.
If, as suggested in the Opinion of brother Kruse, the interest of any sister remaining after her death was not bequeathed or disposed of by such will, I consider that it would go into the residuary estate, provided the provision creating such residuary estate was valid, and, therefore, precisely the same difficulty would be presented. I understand the law to be that “ A residuary gift of personal estate carries not only everything not in terms disposed of,, but everything that in the event turns out to be not well disposed of. A presumption arises for the residuary legatee against every' one except the particular legatee, for a testator is supposed to give his personalty away from the former only for the sake of the latter. It has been said that, to take a' bequest of the residue Out of the general rule,, very special words are required, and accordingly a residuary bequest of property ‘not specifically given,’ following, various specific and general legacies, will include lapsed specific legacies.” (1 Jarman Wills [Big. 5th Am. ed.], 756.)
I conclude that the disposition sought to be made of the testator’s property under paragraph 4 of his will is void and that all of such property passed , to his heirs and next of kin as unbequeathed assets, and, therefore, that the decree appealed from should be affirmed, with costs.
Robson, J., concurred.
Decree modified in accordance with opinion of Kruse, J., and as so modified, affirmed with costs to each of the parties or set of parties appearing by separate attorneys, payable out .of the estate.